

117 HR 4561 IH: Entity List Verification Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4561IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Gimenez introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of Commerce to certify, before removing an entity from the entity list, that the entity is no longer involved in activities contrary to the national security or foreign policy interests of the United States and that removing the entity from the list does not pose a threat to allies of the United States.1.Short titleThis Act may be cited as the Entity List Verification Act.2.Certification required to remove entities from entity listThe Secretary of Commerce may not remove any entity from the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, until the Secretary certifies to Congress that the entity is no longer reasonably believed to be involved, or to be becoming involved, in activities contrary to national security or foreign policy interests of the United States.